Grant, C. J.
The respondent refused to receive and file in his office the reports of delinquent taxes for the year 1897. The city of Jackson thereupon applied to the circuit court for a writ of mandamus to compel the respondent to receive and file the reports, and proceed, under the law, to the sale of the delinquent lands. The writ was granted, *306and the proceeding is before us for review upon the writ of certiorari.
Under the charter of the city prior to 1897, such sales were conducted by the recorder of the city. By Act No. 376, Local Acts 1897, chap. 23, § 11, the charter was amended, providing that the city treasurer should make returns for lands delinquent for taxes to the county treasurer, to be collected under the general laws of the State.
1. The principal reason advanced for the action of the respondent is that the object of the law was not expressed in its title, and that, therefore, the law is void. The title is as follows: “An act to amend the charter of the city of Jackson, to repeal certain sections thereof, and to add certain sections thereto.” No discussion is necessary. The case is ruled against the respondent by Powell v. Jackson Common Council, 51 Mich. 129.
2. The return is attacked for certain alleged irregularities and defects claimed to appear on the face of the records presented to the respondent. The county treasurer is not clothed with the judicial power to pass upon the regularity of tax proceedings. His sole duty is to proceed as the law directs. This case is in no respects similar to Board of Supervisors of Cheboygan Co. v. Township of Mentor, 94 Mich. 386, where we held that this discretionary writ would not be issued to accomplish a confessedly illegal purpose.
The judgment is affirmed, and the respondent directed to proceed in accordance with this opinion.
The other Justices concurred.